            Case 1:20-cr-00206-DAD-BAM Document 23 Filed 12/02/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN J. GILIO
   LAURA JEAN BERGER
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00206-DAD-BAM
12
                                   Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                            AND ORDER
14
     MICHAEL ERIN VANDEVENTER,                            DATE: December 9, 2020
15                                                        TIME: 1:00 p.m.
                                  Defendant.              COURT: Hon. Barbara A. McAuliffe
16

17
            This case is set for status conference on December 9, 2020. On May 13, 2020, this Court issued
18
     General Order 618, which suspends all jury trials in the Eastern District of California “until further
19
     notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18
20
     U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
21
     judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
22
     May 2, 2021.1 This and previous General Orders, as well as the declarations of judicial emergency,
23
     were entered to address public health concerns related to COVID-19.
24
            Although the General Orders and declarations of emergency address the district-wide health
25
     concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
26
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:20-cr-00206-DAD-BAM Document 23 Filed 12/02/20 Page 2 of 5


 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

13 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15           The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7). Although the Speedy Trial Act does not directly address continuances

17 stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to order a

18 continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice

19 continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).

20 The court recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also
21 United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

22 following the September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus

23 is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory

24 rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7). 2 If continued, this Court should designate a new date for the status

28           2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00206-DAD-BAM Document 23 Filed 12/02/20 Page 3 of 5


1 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

2 continuance must be “specifically limited in time”).

3                                                 STIPULATION

4           Plaintiff United States of America, by and through its counsel of record, and defendant, by and

5 through defendant’s counsel of record, hereby stipulate as follows:

6           1.     By previous order, this matter was set for status on December 9, 2020.

7           2.     By this stipulation, defendant now moves to continue the status conference until January

8 27, 2021, and to exclude time between December 9, 2020, and January 27, 2021, under 18 U.S.C.

9 § 3161(h)(7)(A), B(iv).

10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)        The government has represented that the discovery associated with this case is

12          voluminous and includes thousands of PDF pages including but not limited to investigative

13          reports from numerous law enforcement agencies, hours of video and audio footage, and data

14          that is technical in nature including location data and cell phone extractions. Almost all of this

15          discovery has at this point been either produced directly to counsel and/or made available for

16          inspection and copying, accounting for the bulk of the discovery in this case.

17                 b)        Counsel for defendant desires additional time to review discovery in this matter

18          and to conduct investigation and research related to the charges.

19                 c)        The defendant is currently on pretrial release and resides in Nevada, so given the

20          travel distance and the continued difficulties in travel due to the pandemic, any in-person

21          meeting between the defendant and his counsel would be more complicated and take longer to

22          coordinate.

23                 d)        Counsel for defendant believes that failure to grant the above-requested

24          continuance would deny him the reasonable time necessary for effective preparation, taking into

25          account the exercise of due diligence.

26                 e)        The government does not object to the continuance.

27                 f)        Based on the above-stated findings, the ends of justice served by continuing the

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00206-DAD-BAM Document 23 Filed 12/02/20 Page 4 of 5


 1          case as requested outweigh the interest of the public and the defendant in a trial within the

 2          original date prescribed by the Speedy Trial Act.

 3                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4          et seq., within which trial must commence, the time period of December 9, 2020 to January 27,

 5          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it

 6          results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

 7          finding that the ends of justice served by taking such action outweigh the best interest of the

 8          public and the defendant in a speedy trial.

 9          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12          IT IS SO STIPULATED.

13
      Dated: December 2, 2020                                 MCGREGOR W. SCOTT
14                                                            United States Attorney
15
                                                              /s/ LAURA JEAN BERGER
16                                                            LAURA JEAN BERGER
                                                              Assistant United States Attorney
17

18
      Dated: December 2, 2020                                 /s/ RICHARD OBERTO
19                                                            RICHARD OBERTO
20                                                            Counsel for Defendant
                                                              MICHAEL ERIN
21                                                            VANDEVENTER

22

23

24

25

26
27

28

       STIPULATION REGARDING EXCLUDABLE TIME              4
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00206-DAD-BAM Document 23 Filed 12/02/20 Page 5 of 5


1
                                                 ORDER
2
            IT IS SO ORDERED that the status conference is continued from December 9, 2020, to January
3
     27, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to
4
     18 U.S.C.§ 3161(h)(7)(A), B(iv).
5
     IT IS SO ORDERED.
6

7       Dated:    December 2, 2020                      /s/ Barbara   A. McAuliffe         _
                                                  UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME         5
30    PERIODS UNDER SPEEDY TRIAL ACT
